Citation Nr: 1547903	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Collin A. Douglas


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  

The appeal was remanded for a Travel Board hearing in December 2011.  The Veteran provided testimony at a June 2012 Travel Board hearing.  The hearing transcript is of record.  The Board remanded the appeal again in November 2012.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268 (1998)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).

Service treatment records reflect treatment for a right shoulder acromioclavicular (AC) joint separation from September 1983 and October 1983.  On a February 1988 separation examination, report of medical history and addendum, the Veteran reported that, in addition to the history of a right shoulder dislocation, that he had right shoulder joint pain present since October 1987.

The Board remanded the appeal in November 2012 for a VA medical opinion to address whether there the Veteran's right shoulder disability was related to service, taking into account documented in-service treatment regarding the right shoulder and the Veteran's assertions of symptoms since service.  The January 2013 VA examiner rendered a negative opinion, reasoning that even though the Veteran injured is right AC joint in 1983, physical therapy notes stated that the pain resolved and noting that the Veteran's current shoulder problem was a rotator cuff tear and not an AC joint separation.  The VA examiner, however, did not adequately address the later February 1988 report of right shoulder pain noted on separation to have been present since October 1987, and did not address the Veteran's lay testimony and assertions of having right shoulder symptoms since service separation as noted in the November 2012 Board remand directives.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand).  For these reasons, the Board finds that a remand for a supplemental VA opinion is necessary to address the relationship between the current right shoulder disability and the right shoulder injury in 1983 and as well as the complaint of pain to the right shoulder noted at separation from service in 1988 and symptoms identified since service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the VA examiner who conducted the January 2013 VA examination (or a suitable substitute) for a supplemental medical opinion regarding service connection for a right shoulder disability.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The relevant documents in the claims folder should be made available for review in connection with this request.  The examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed right shoulder disability began during service or is otherwise linked to some incident in service?  

In the supplemental opinion, the VA examiner should address relevant findings from service treatment records which show that the Veteran was treated for 1983 for an AC joint separation and which show later complaints of right shoulder pain from October 1987 noted in conjunction with a February 1988 separation examination.  The Veteran additionally provided hearing testimony identifying post-service shoulder pain which he treated with over-the-counter medications. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




